UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4381


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORLAN HERNAN VALLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:08-cr-00022-NCT-1)


Submitted:   April 7, 2010                 Decided:   April 30, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Anna Mills Wagoner, United States Attorney,
Michael   A.   DeFranco,   Assistant  United States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A     jury        convicted         Orlan       Hernan     Valle      of     using     a

computer    to    attempt           to   persuade       a    person       under    the    age     of

eighteen to engage in a sexual activity for which Valle could be

charged,    in    violation           of   18    U.S.C.       §   2422(b)      (2006).           The

district court sentenced him to the statutory mandatory minimum

sentence of ten years to be followed by twenty-five years of

supervised release.             On appeal, Valle contends that the evidence

was insufficient to convict him and that his supervised release

term is unreasonable.               Finding no reversible error, we affirm.

            Valle        first           challenges         the      sufficiency         of      the

evidence.        We review de novo the district court’s decision to

deny a motion filed pursuant to Fed. R. Crim. P. 29.                                       United

States v. Mehta, 594 F.3d 277, 279 (4th Cir. 2010).                                    Where, as

here, the motion was based on a claim of insufficient evidence,

“[t]he     verdict       of     a     jury      must    be     sustained          if   there      is

substantial      evidence,           taking     the     view      most    favorable       to     the

Government, to support it.”                   Glasser v. United States, 315 U.S.
60, 80 (1942); Mehta, 594 F.3d at 279.                            This court “confine[s]

reversal of a conviction on grounds of insufficient evidence to

cases    where     the        prosecution’s           failure        is    clear.”         United

States v. Abu Ali, 528 F.3d 210, 234 (4th Cir. 2008) (internal

quotation marks and citation omitted), cert. denied, 129 S. Ct.
1312 (2009).

                                                 2
               With these standards in mind, we have reviewed the

trial transcript and conclude that the evidence supports Valle’s

conviction.         See United States v. Pierson, 544 F.3d 933, 939

(8th Cir. 2008) (stating elements of offense), cert. denied, 129
S. Ct. 2431 (2009).             Although Valle asserts that the Government

failed to prove he knew “Molly14Summers” was under sixteen years

of age by pointing to inconsistencies in the evidence that he

believes    amounted       to    reasonable    doubt,      “we    do   not    weigh    the

evidence or assess the credibility of witnesses, but assume that

the jury resolved any discrepancies [in the testimony] in favor

of the government.”             United States v. Kelly, 510 F.3d 433, 440

(4th Cir. 2007).

               Next, Valle asserts that the district court imposed a

twenty-five-year supervised release term that was greater than

necessary      to    achieve      the   purposes     set      forth    in    18     U.S.C.

§ 3553(a) (2006), and that the district court failed to provide

an adequate explanation for the chosen term.                     This court reviews

a     sentence      for    reasonableness      under     an      abuse-of-discretion

standard.        Gall v. United States, 552 U.S. 38, 51 (2007); United

States    v.     Daniels,    541 F.3d 915,    921   (9th     Cir.      2008)    (“The

length of [defendant’s] term of supervised release is part of

his    sentence      and    is     reviewed    for     reasonableness.”),            cert.

denied, 129 S. Ct. 1600 (2009).                This review requires appellate



                                           3
consideration      of     both       the        procedural          and      substantive

reasonableness of a sentence.             Gall, 552 U.S. at 51.

            Before determining the length of a supervised release

term, a district court must consider the § 3553(a) factors.                                18

U.S.C.A.    § 3583(c)    (West     Supp.        2009);    see       United    States       v.

Miller, 594 F.3d 172, 183 (3d Cir. 2010) (stating that “[a]

sentencing judge is given wide discretion in imposing a term of

supervised    release”    as     long      as    “that    discretion         is   .    .    .

exercised within the parameters of 18 U.S.C. § 3583.”) (internal

quotation marks omitted).            This court must assess whether the

district court considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.            Gall, 552 U.S. at 49-50; see United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010); United States

v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                             Finally, this

court reviews the substantive reasonableness of the sentence,

“taking    into    account     the        totality       of     the       circumstances,

including the extent of any variance from the Guidelines range.”

United    States   v.   Pauley,    511 F.3d 468,       473     (4th   Cir.     2007)

(internal quotation marks omitted).

            Valle contends that the district court did not make an

individualized     assessment        of     the    facts        before       imposing      a

twenty-five-year term of supervised release.                        Our review of the

record on appeal convinces us otherwise.                      The court considered

                                           4
Valle’s arguments and the dangerousness of his offense and found

compelling       Valle’s    admission    that    he   continued      to    pursue    a

meeting with an underage girl even knowing, legally and morally,

that he should not be doing so.               We therefore conclude that the

district court adequately explained its decision and did not

abuse its discretion in imposing twenty-five years of supervised

release.      See Lynn, 592 F.3d at 576-79 (stating standard of

review and discussing preservation of claim of procedural error

for appellate review).

            To the extent Valle also challenges the substantive

reasonableness of his sentence, this court “may presume that a

sentence within the properly calculated [g]uideline[s] range is

reasonable.”       United States v. Raby, 575 F.3d 376, 381 (4th Cir.

2009).      Here, the twenty-five-year supervised release term is

well within the statutory maximum term of life imprisonment and

below the term suggested by the guidelines for a sex offense,

and Valle has not rebutted the presumption of reasonableness.

See    18    U.S.C.A.       § 3583(k)        (West    Supp.       2009);    U.S.S.G.

§ 5D1.2(b),       p.s.     (2007).      We     therefore      conclude     that    the

supervised       release    term     imposed    by    the     district     court    is

substantively reasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with     oral   argument     because      the   facts    and    legal



                                         5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                6